Case 1:18-cv-00424-TFM-M Document 57 Filed 06/01/20 Page 1 of 1                    PageID #: 2181




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 WILLIAM HENDERSON,            :
                               :
      Plaintiff,               :
                               :
 vs.                           :                     CIVIL ACTION NO. 1:18-cv-424-TFM-M
                               :
 BOARD OF SCHOOL COMMISSIONERS :
 OF MOBILE COUNTY,             :
                               :
      Defendant.               :

                                              ORDER

        On June 1, 2020, the parties filed their Notice of Satisfaction of Judgment in which they

 state the Court’s Judgment has been satisfied pursuant to the parties’ agreement, all matters that

 are pending before the Court have been resolved, and this matter may be administratively closed.

 Doc. 55.

        Accordingly, the pending motions that are before the Court, Defendant Board of School

 Commissioners of Mobile’s Motion for New Trial (Doc. 47), and Plaintiff William Henderson’s

 Motion for Injunctive Relief (Doc. 48) and Motion for Attorney’s Fees and Expenses (Doc. 49)

 are hereby DENIED as moot.

        DONE and ORDERED this the 1st day of June 2020.

                                              s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
